IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: SALE OF REAL ESTATE BY: No. 615 MAL 2014
LACKAWANNA TAX CLAIM         :
BUREAU                       :
                             : Petition for Allowance of Appeal from the
JUDICIAL TAX SALE PROPERTY   : Order of the Commonwealth Court
SITUATED AT 102-104 S. MAIN  :
AVENUE, SCRANTON, PA 18504   :
                             :
TAX MAP NO. 145.18.040-050   :
                             :
REAL OWNER(S) JEAN CALIXTE   :
                             :
HSBC BANK USA, N.A., AS      :
INDENTURED TRUSTEE FOR THE   :
REGISTERED HOLDERS OF THE    :
                             :
RENAISSANCE HOME EQUITY
                             :
LOAN ASSET-BACKED            :
CERTIFICATES, SERIES 2005-1  :
            v.               :
 LACKAWANNA COUNTY-TAX CLAIM :
 BUREAU                      :
                             :
                             :
 CHRISTOPHER T. TRACY        :
 PETITION OF: HSBC BANK USA, N.A., AS INDENTURED TRUSTEE FOR THE
 REGISTERED HOLDERS OF THE RENAISSANCE HOME EQUITY LOAN
 ASSET-BACKED CERTIFICATES, SERIES 2005-1

                                     ORDER


PER CURIAM

     AND NOW, this 8th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.